Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Rourk on 7/28/21.

The application has been amended as follows: 

On The Claims:
Please amend the claims as follows:

1.	(Currently Amended) A system for configuring a processor, comprising:
a processor;
a memory; 
a firmware startup algorithm stored in the memory at a first predetermined location, the firmware start-up algorithm having one or more user-configurable driver algorithm memory storage locations; and
a Unified Extensible Firmware Interface (UEFI)-based driver algorithm stored at one of the user-configurable driver algorithm memory storage locations and configured to determine that a self-encrypting hard disk drive is present, to modify an operating system memory storage location to [[a]] enable the self-encrypting  hard disk drive for use by the firmware startup algorithm, and to boot using the modified operating system memory storage location in response to data received over a network from a remote boot configuration deployment system and [[a]] the determination that [[a]] the self-encrypting hard disk drive is present wherein the UEFI based driver algorithm is further configured to change boot priority order for the processor based on user selection on the remote boot configuration deployment system.


2.	(Currently Amended) The system of claim 1 wherein the UEFI-based driver algorithm comprises a driver execution environment driver  .
	

3.	(Currently Amended) The system of claim 1 further comprising an operating system deployment system located at a first network location and configured to store an operating system at a second network location .


4.	(Currently Amended) The system of claim 1 further comprising a boot configuration management system located at a first network location and configured to modify the UEFI-based driver algorithm  stored at a second network location.


5.	(Currently Amended) The system of claim 1 further comprising an operating system deployment system located at a first network location and configured to deploy the UEFI-based driver algorithm stored at a second network location . 


6.	(Currently Amended) A method for configuring a processor, comprising:

configuring a driver algorithm memory storage location of the firmware start-up algorithm;
storing a Unified Extensible Firmware Interface (UEFI)-based driver algorithm at 
determining that a boot failure has occurred in the processor due to UEFI firmware default settings; 
receiving data over a network from a remote boot configuration deployment system in response to the boot failure; [[and]]
modifying an operating system memory storage location to a self-encrypting hard disk drive for use by the firmware startup algorithm using the UEFI-based driver algorithm in response to data received over [[a]] the network from [[a]] the boot configuration deployment system and [[a]] the determination that [[a]] the boot failure has occurred; and
booting the processor using the modified operating system storage location, wherein the UEFI based driver algorithm is configured to change boot priority order for the processor based on user selection on the remote boot configuration deployment system.


7.	(Currently Amended) The method of claim 6 wherein the UEFI-based driver algorithm comprises a driver execution environment driver  .


8.	(Currently Amended) The method of claim 6 further comprising storing an operating system at a second network location  using an operating system deployment system located at a first network location.


9.	(Currently Amended) The method of claim 6 further comprising modifying the UEFI-based driver algorithm stored at a second network location using a boot configuration .


10.	(Currently Amended) The method of claim 6 further comprising deploying the UEFI-based driver algorithm at a second network location using an operating system deployment system located at a first network location. 


	11.	(Currently Amended) The system of claim 1 wherein the firmware startup algorithm is configured to implement a  UEFI-compliant boot process that detects hardware as a function of hardware detection logic in UEFI firmware.


	12.	(Previously Presented) The system of claim 1 wherein the firmware startup algorithm generates a UEFI bootlist as a function of a hardware that was detected by UEFI hardware detection logic.


	13.	(Currently Amended) The system of claim 1, wherein the firmware startup algorithm is configured to determine whether custom boot device mapping has been enabled and to proceed with a predetermined boot process if the custom boot device mapping has not been enabled . 


.


	15.	(Currently Amended) The system of claim 1, wherein the firmware startup algorithm is configured to boot an operating system from a first device, to determine whether the boot has been successful, and to boot from a second device if it is determined that the boot has not been successful .

	
	16.	(Currently Amended) The method of claim 6 further comprising implementing a UEFI-compliant boot process that detects hardware as a function of hardware detection logic in UEFI firmware using an algorithm operating on the processor




.


	17.	(Previously Presented) The method of claim 6 further comprising generating a UEFI bootlist as a function of a hardware that was detected by UEFI hardware detection logic using an algorithm operating on the processor.


	18.	(Currently Amended) The method of claim 6, further comprising:
	determining whether custom boot device mapping has been enabled using an algorithm operating on the processor
	


	19.	(Cancelled).


	20.	(Currently Amended) The method of claim 6 further comprising:
	booting an operating system from a first device using an algorithm operating on the processor;
	determining whether the boot has been successful using the algorithm operating on the processor; and
	booting from a second device  based on the determination the algorithm operating on the processor.


21.	(Currently Amended) A method for configuring a processor, comprising:
reading a boot order from a memory device of  each respective processor of a plurality of processors using an operating system deployment system remote from each of the plurality of processors, where at least one boot order is different from other boot orders;
determining that  the boot order of at least one processor is not acceptable for a firmware startup algorithm using the operating system deployment system;
modifying the boot order of the at least one processor for the firmware startup algorithm via a Unified Extensible Firmware Interface (UEFI)-based driver algorithm responsive to the determination that the boot order is not acceptable ;
at least one processor 
 booting the at least one processor using the modified boot order, wherein the UEFI-based driver algorithm modifies the boot order for the at least one processor based on user selection on the remote operating system deployment system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186